Citation Nr: 1131412	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, claimed as aggravation of a congenital heart defect.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel



INTRODUCTION

The appellant was in the New York Army National Guard from October 1969 to August 1970, with a period of active duty training (ACDUTRA) from February to June 1970.

This matter is on appeal from a May 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Board remanded the claim for additional development and it is now ready for disposition.  In February 2011, the appellant submitted additional evidence to the Board that had not been considered by the RO, with a waiver of jurisdiction.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The appellant had no periods of active duty.  He was a member of the National Guard with a six month period of ACDUTRA in 1970.

2.  In 1981, the appellant was diagnosed with hypertrophic cardiomyopathy.  Subsequent diagnoses include idiopathic subaortic stenosis, left ventricular hypertrophy, mild left atrial enlargement, and atrial regurgitation. 

3.  The current cardiovascular disorder is unrelated to a period of ACDUTRA.


CONCLUSION OF LAW

A cardiovascular disorder, claimed as aggravation of a congenital heart defect, was not incurred in or aggravated by a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Moreover, diseases incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection.  Id.  

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2010).

The advantages of these evidentiary presumptions do not extend to those, like the appellant in this case, who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Significantly, the evidence does not show that the appellant had any periods of active duty, nor does he so contend.  Rather, he claims that the rigors of obstacle course training and other intense forms of exercise caused his congenital heart disease to progress beyond the normal course of the disease during his period of ACDUTRA.  He has also submitted a written statement that he began experiencing heart palpitations in 1971 or 1972.  

As noted above, the presumption of soundness and presumption of aggravation are not for application in this situation where the appellant only served on ACDUTRA.  Therefore, the Board will consider the claim on a direct basis.

In the October 1969 pre-enlistment examination, the clinical evaluation revealed that the appellant's heart, lungs and chest, and vascular system were normal and he denied having then, or ever having had, shortness of breath, pain or pressure in chest, palpitation or pounding heart, or high or low blood pressure.    

Service treatment records (STRs) reflect no complaints of, or treatment for, the cardiovascular system or any symptoms reasonably attributed to any type of heart condition or problem.  An examination conducted in May 1970 noted that the clinical evaluation of his heart, lungs and chest, and vascular system was normal.  

In a Report of Medical History, the appellant self-reported that he did not then have, nor had he ever had, shortness of breath, pain or pressure in chest, palpitation or pounding heart, or high or low blood pressure.  While he has subsequently asserted that he had a congenital heart defect during this period, by a reasonable reading of the record, it is apparent that he was not aware of it and no symptomatology associated with a heart defect was indicated.  Therefore, a chronic cardiovascular disorder was not noted during his period of ACDUTRA. 

Next, post-service evidence does not reflect cardiac symptomatology for several years after discharge.  An April 1976 private treatment record noted that the appellant had a ganglion cyst of his right wrist excised and that he had had no previous hospitalizations in the past 26 years.  Moreover, April 1976 medical imaging of the chest revealed that there was no abnormality of the heart or mediastinum.  The impression was normal chest.  This suggests that he was having no identifiable cardiac pathology at that time, nor did he report any.

Focusing on the earliest date that cardiac symptomatology was identified; an echocardiogram report listed multiple echocardiograms performed on the appellant with the earliest noted as February 1981.  While no records from this time period are associated with the claims file, this date is consistent with an October 1990 hospital history and physical report which indicated that he was diagnosed with hypertrophic cardiomyopathy in 1981.

This is also essentially consistent with a June 2004 private treatment record, where the appellant reported a history of hypertrophic cardiomyopathy since 1980.  The treating physician noted that the appellant did well until 1987 when he developed atrial fibrillation and 1989 when he developed viral pericarditis.  This reported history is essentially consistent throughout the extensive record.  

In February 1990, the appellant was diagnosed with idiopathic hypertrophic subaortic stenosis and underwent an excisional biopsy of the pericardium.  A January 1992 private note indicated that he was diagnosed with hypertrophic obstructive cardiomyopathy in 1987.  

A March 2002 letter to the appellant from a cardiologist confirmed a diagnosis of hypertrophic cardiomyopathy but noted that it was not a classic presentation of the disorder.  The physician related that the classic type of cardiomyopathy was formerly known as idiopathic hypertrophic subaortic stenosis and that it was currently known as hypertrophic obstructive cardiomyopathy (parenthetically, this explains the various diagnoses reported in the record).  However, she emphasized that he did not have the classic type but thought that he had a variant of the disorder and described it as a type of diastolic dysfunction.

Nonetheless, the medical evidence continued to fairly consistently diagnose hypertrophic cardiomyopathy.  Specifically, in a May 2004 private treatment record, the appellant reported a diagnosis of hypertrophic cardiomyopathy as early as 1987.  The medical evidence of record reflects that essentially from 1990 forward, he has been under essentially continuous cardiac care.  

The evidence reflects cardiac symptomatology as early as 1981; however, this came more than a decade after his period of ACDUTRA.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board has considered the appellant's lay evidence as to continuity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The appellant is competent to report symptoms that he experiences, such as palpitations and chest pain, at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Further, the appellant is reportedly a podiatrist, and thus has training relating to the feet.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The appellant reported that he began experiencing heart palpitations as early as 1971.  He believes that his palpitations were a manifestation of a congenital heart defect.

In this case, the Board finds that the weight of the evidence demonstrates that the appellant did not experience continuous symptoms of a cardiac disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the appellant's more recently-reported history of continued symptoms of a cardiac disorder (palpitations) since his period of ACDUTRA is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began during ACDUTRA, in the more contemporaneous medical history he gave at the separation examination, he denied any history or complaints of symptoms of palpitation or pounding heart, or of cardiac symptoms of any kind.  

Specifically, the service separation examination report reflects that he was examined and his heart was found to be clinically normal.  His in-service history of symptoms at the time of service separation (or absence thereof) is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to a cardiac disorder for more than a decade following active service.  The Board emphasizes the multi-year gap between his brief period of ACDUTRA (1970) and cardiac testing in 1981 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Next, as noted above, the appellant sought treatment in April 1976 for excision of a ganglion cyst of his right wrist and he had no previous hospitalizations, no cardiac complaints, and no abnormality of the heart or mediastinum.  In addition, when he sought to establish medical care with the private physicians regarding his cardiac disorder and throughout his period of treatment, he did not report the onset of symptomatology during his period of ACDUTRA.  To the contrary, he consistently related that he was diagnosed with cardiomyopathy in 1981.

Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

On one occasion, the appellant dated the onset of palpitations to as early as 1974.  However, even this date is 4 years after the period of ACDUTRA.  Moreover, he asserted palpitations as early as 1974 on only one occasion, well after he filed the current claim.  As discussed above, the weight of the evidence dates the onset of cardiac symptomatology to 1981.  It was not until well into the claims adjudication process that he asserted palpitations as early as 1971 or 1972.  But even this dates the onset to post-ACDUTRA.

In addition, the appellant filed a VA disability compensation claim for service connection for essentially a neck and shoulder disorder in 1974, but did not claim service connection for a cardiac disorder or make any mention of palpitations related to service. 
   
He did not claim that symptoms of a cardiac disorder began during ACDUTRA until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

Thus, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible, and the weight of the evidence demonstrates that the appellant did not experience continuous symptoms of a cardiac disorder after his period of ACDUTRA. 

Next, service connection may be granted when the evidence establishes a medical nexus between ACDUTRA and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the appellant's cardiac disorder to active duty, despite his contentions to the contrary.    

To that end, a June 2010 VA examination was undertaken specifically to address the issue on appeal.  At that time, the appellant reported that he was diagnosed with hypertrophic obstructive coronary artery disease and atrial fibrillation in the mid-1980s.   

After a physical examination, the examiner diagnosed hypertrophic cardiomyopathy with evidence of prior left ventricular dysfunction.  The examiner noted that there was no objective evidence in the appellant's service record to establish a diagnosis of a heart condition while on ACDUTRA or that ACDUTRA was an aggravating environment for his heart condition.  The examiner reflected that the appellant's heart condition was not diagnosed until after service.  Therefore, the examiner noted, he could not conclude that ACDUTRA led to, or was an aggravating cause for, his heart condition without resorting to speculation.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claim file, interviewed the appellant, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the appellant's past medical history or that he misstated any relevant fact.  

While the examiner that he could not render an opinion without resorting to speculation, a clear reading of the entire opinion supports a finding that the appellant's cardiac disorder is not related to service.  For example, the examiner emphasized that there was no evidence to establish a diagnosis during ACDUTRA, and reflected that a cardiac diagnosis was not reported until after service.  

With respect to arrhythmia, the examiner underscored that there was no objective evidence establishing a diagnosis of atrial fibrillation during ACDUTRA and no evidence establishing ACDUTRA as an aggravating cause of any heart condition.  He rendered a similar opinion with respect to heart disease.  

Therefore, while the examiner stated that it would be mere speculation to conclude that the cardiac disorder was related to ACDUTRA, a reasonable conclusion of the rest of the opinion in its totality is that the appellant's cardiac disorder is not related to a period of ACDUTRA.  See Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) (noting that an inconclusive etiology statement may be properly described as "non-evidence" but that the remainder of the examination report must still be considered by the Board).

The Board has also considered the appellant's statements asserting a nexus between his currently-diagnosed disorder and active duty service, and notes that he has been identified as a podiatrist.  While he has had medical training, there is no indication that he has specialized cardiology training.  See Black, 10 Vet. App. at 284 (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Second, the appellant contends that although his service was brief, the rigors of the obstacle course and other intense exercise caused his heart disease to progress beyond the normal course of the condition.  No rationale is provided as to what medical or clinical basis there is for such an opinion.  Moreover, as noted above, he is not entitled to the presumption of soundness or presumption of aggravation.

The appellant has offered no medical or clinical rationale as to why physical training during his brief period of ACDUTRA would cause or aggravate a cardiac disorder diagnosed many years later, especially since (according to his own statements) that he had no cardiac symptoms during ACDUTRA, the actual period of vigorous exercise.  Thus, little probative weight is given to his opinion regarding the etiology of his claimed disorder.

Further, the appellant's self interest renders him less than objective in medical matters involving his own potential monetary benefits from the government.  The Board may properly consider the personal interest a claimant has in his own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999).  

In addition, in March 2011, the appellant submitted numerous medical articles indicating that hypertrophic cardiomyopathy is a common genetic cardiovascular disease, and alternatively that it can be acquired or inherited in origin.  He indicated that the article also stated that patients with hypertrophic cardiomyopathy should avoid bursts of physical exertion or prolonged exercise and that hypertrophic cardiomyopathy was the most common cause of sudden death.  

The Board finds that these generic texts, although competent evidence, do not address the facts of this particular case, and are thus not probative of whether his claimed cardiac disorder was congenital in nature or aggravated by a period of ACDUTRA.  See Sacks v. West, 11 Vet. App. 314 (1998).  

Furthermore, these articles indicate that hypertrophic cardiomyopathy can be either acquired or genetic in origin, and thus they are not probative of whether the Appellant's cardiovascular disease is congenital in origin to any degree more than they are probative that it is an acquired condition.  

But even assuming that it is a congenital disorder, under the laws and regulations, congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Therefore, because the STRs show no complaints of cardiac problems, the appellant denied cardiac problems or symptoms until the early 1980s, and he did not have any treatment for a cardiac disorder for some 10 years following his period of ACDUTRA, the Board places more probative weight on this evidence than on his statements, both lay and in his capacity as a podiatrist.  

Next, a February 2002 private medical statement to the appellant noted that he was made aware that hypertrophic cardiomyopathy was an inherited heart disease and was caused by 100 genetic abnormalities.  This medical opinion does not conclude that his cardiac disorder was congenital in nature, but rather that hypertrophic cardiomyopathy generally was inherited and caused by genetic abnormalities.  

The Board finds that this generic medical opinion, although competent evidence, does not address the facts of this particular appellant's case, and is thus not probative of whether this specific claimed cardiovascular disease is congenital in nature.  

Further, where certain chronic diseases, including cardiovascular renal disease, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

Assuming the appellant's cardiac disorder is a qualifying chronic disease, the first contemporaneous medical evidence of any disease of the cardiovascular system is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  

Thus, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Appellant in April 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Post adjudication notice was sent by letters dated in May 2006 and December 2009.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating as well as notice of the type of evidence necessary to establish an effective date in the April 2006 pre-adjudication letter.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of STRs and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained copious private treatment records and any indicated VA treatment records and service treatment and personnel records.  Next, a specific VA medical examination and opinion pertinent to the issue on appeal was obtained in June 2010.  

As to Social Security Administration (SSA) records, the appellant made no specific allegations that would give rise to a reasonable belief that SSA records are relevant to the current claim.  Moreover, of record are medical treatment records date back to has early as 1975, a report of a VA medical examination and opinion, medical journal articles, and STRs are of record, and the appellant has not identified that his SSA decision itself has any relevance to his claim, there is no basis for finding that SSA records would be relevant to the issue on appeal given the completeness of the current record.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cardiovascular disorder, claimed as aggravation of a congenital heart defect, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


